Citation Nr: 0531233	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a back disability, and if so, whether 
service connection should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of 1997 rating decisions of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected as to the 
two issued listed on the title page above.  The record 
reflects that the veteran's wife is acting as the veteran's 
fiduciary.

In June 2004, the Board remanded this matter for further 
evidentiary development and compliance with certain due 
process laws and procedures.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim on its merits, the Board finds 
that additional evidentiary development, via another remand, 
is warranted.  Such development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
are met.  

In June 2004, the undersigned ordered that the RO provide the 
veteran claim development assistance associated with 
information from him and his spouse via statements dated in, 
respectively, October 2001 and October 2003.  These 
statements identified certain doctors and/or medical 
facilities that reportedly treated the veteran for the 
disabilities claimed.  The record, to date, does not reflect 
any RO action responsive to the Board's remand order.  

The Board's 2004 remand order also directed that a Statement 
of the Case (SOC) be issued on entitlement to special monthly 
pension based upon the need of aid and attendance of another 
individual, denied by the RO in February 2002, as the veteran 
filed, through communication from his wife, a timely notice 
of disagreement as to this rating action.  The issuance of an 
SOC is required consistent with Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The law requires that the Board ensure compliance with its 
remand directives.  The Board itself errs if it fails to do 
so.  Stegall v. West, 11 Vet. App. 268 (1998).    

Based upon the foregoing, the Board directs another REMAND, 
via the AMC, for the following actions, after which a de novo 
review should be conducted.  

1.  Inform the veteran, through his 
fiduciary (spouse) and his accredited 
service representative, that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to his 
psychiatric and back problems that he has 
in his possession.  He also should 
identify any new source(s) of records 
pertinent to the claim but not currently 
in the claims file.  Ask him specifically 
to name any non-VA private doctor or 
medical facility that treated him for 
either disability claimed and whose 
records are not in the claims file.  
Assist the veteran in obtaining any such 
records consistent with VCAA.  Associate 
any records obtained with the claims 
folder.    

2.  Ensure that each doctor or medical 
care provider identified in October 2001 
and October 2003 statements from the 
veteran and his wife, respectively, is 
contacted to request any records 
concerning the veteran in their 
possession.  Associate with the claims 
file any such records obtained.  Also 
ensure that additional, more 
contemporaneous VA clinical records not 
currently in the claims file, if any, are 
obtained and associated with the file.  

3.  After completing the above, determine 
whether further evidentiary development 
is warranted, and if so, conduct such 
development consistent with VCAA and VA 
regulations implementing this law.  

4.  Thereafter, review the entire file 
and readjudicate the claim.  If the claim 
as to psychiatric disorder and back 
disability are denied, then issue an 
updated Supplemental Statement of the 
Case (SSOC) taking into consideration all 
evidence and information of record after 
the issuance of the July 2005 SSOC, and 
give the veteran, his fiduciary, and 
accredited service representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.    

5.  Issue an SOC on entitlement to 
special monthly pension based upon the 
need of aid and attendance of another 
individual.  If and only if a timely 
substantive appeal is filed on this 
issue, then conduct procedural 
development necessary for Board review of 
the matter.    

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MAJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 
 
 
 

